Citation Nr: 1425774	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-15 651	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) at a rate in excess of 80 percent.



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from November 2001 to January 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 action by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Chapter 33 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces.  See 38 U.S.C.A. §§ 3301-3324 (West Supp. 2013).  A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, met certain minimum service requirements, and made an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9520 (2013).

A period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of active duty service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b); 38 C.F.R. § 21.9505.

In this case, following the Veteran's application for education benefits under the Post-9/11 GI Bill, in an October 2011 determination the RO granted eligibility for benefits and found that he was entitled to receive 80 percent of the maximum benefits payable under Chapter 33. This percentage determination was based on the Veteran's length of creditable active duty service.  The Veteran's service from November 2001 to November 2004 (1096 days) was treated as being under an LRP obligation.  Accordingly, the RO did not count this period of service in its computation of the Veteran's creditable active duty service.  The Veteran's creditable active duty service was therefore treated as including 772 or 773 days (the RO gave the first calculation in its October 2011 administrative decision, and the later calculation in its April 2012 statement of the case), resulting in his receipt of 80 percent of the maximum payable benefits.  38 C.F.R. § 21.9640.  

The Veteran asserts that service department personnel failed to put his student loans into deferred status, causing his loans to go into default even though he had enlisted under a LRP.  The Veteran indicated that he paid the loans himself rather than risk further damage to his credit.  He asserts that that because his participation in the LRP failed to result in the repayment of his loans, this period of service should be counted towards his Post-9/11 GI Bill benefits, not as a LRP obligation. 

As noted above, the RO found that because the Veteran had enlisted with the LRP as part of the enlistment contract, the first 3 years of service could not be counted as qualifying service for Chapter 33; however, "enlistment" with the LRP as part of the contract is not the same as having a specific period of service actually "counted for purposes of repayment" of an education loan.  It is not clear from the available record that the service department actually "counted" a 3-year period for repayment within the meaning of chapter 109 of title 10 of the United States Code.  In order to find out what the service department did, a remand is required.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Obtain all of the Veteran's personnel records, especially those pertaining to his enlistment and relating to any action taken by the service department under a LRP.

2.  Contact the service department and inquire as to whether any period of the Veteran's service was actually counted for purposes of repayment of an education loan, which differs from enlisting under a LRP.  The service department should be asked to indicate whether it views any period of the Veteran's service as counting for a LRP given that the Veteran himself repaid the loans, not the service department.

3.  Thereafter, undertaken any additional evidentiary development suggested by the information obtained.  If the benefit sought by the Veteran is not granted, issue a supplemental statement of the case, and give the Veteran opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


